Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E 0.550% SENIOR NOTES, DUE MAY 1, 2015 FINAL TERM SHEET DATED APRIL 30, 2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 0.550% Senior Notes, due May 1, 2015 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 99.986% Trade Date: April 30, 2013 Settlement Date: May 3, 2013 Maturity Date: May 1, 2015 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 0.550% Treasury Benchmark: 0.125% UST due April 30, 2015 Treasury Benchmark Price: 99-26 ¾ Treasury Yield: 0.207% Re-offer Spread to Treasury Benchmark: T + 35 bps Re-Offer Yield: 0.557% Fees: 0.05% Interest Payment Dates: Semi-annually on each May 1 and November 1, beginning November 1, 2013 Payment Convention: Unadjusted following business day convention Business Days: New York, Toronto 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78008SU46 / US78008SU463 Lead Manager: RBC Capital Markets, LLC Co-Managers: Seton Securities Group, Inc. TD Securities (USA) LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829.
